                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                                       Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                                               Case No. 18-12635 (LSS)

                                              Debtors.                                Jointly Administered

                                                                                      RE: Docket Nos. 10 & 94


              FINAL ORDER (A) AUTHORIZING THE DEBTORS TO PAY ALL PREPETITION
               TRADE AND OTHER UNIMPAIRED CLAIMS IN THE ORDINARY COURSE OF
                BUSINESS, (B) CONFIRMING ADMINISTRATIVE EXPENSE PRIORITY OF
                  UNDISPUTED AND OUTSTANDING PREPETITION ORDERS AND (C)
             AUTHORIZING FINANCIAL INSTITUTIONS TO HONOR AND PROCESS CHECKS
                        AND TRANSFERS RELATED TO SUCH OBLIGATIONS

                   Upon the motion (the “Motion”)2 of the Debtors, pursuant to sections 105(a), 362(d),

         363(b), and 503(b)(9) of title 11 of the Bankruptcy Code and Bankruptcy Rules 6003 and 6004,

         for entry of a final order (the “Final Order”) (a) authorizing, but not directing, the Debtors to

         pay the prepetition Ordinary Course Claims in full in the ordinary course of business,

         (b) confirming the administrative expense priority status of Prepetition Orders and

         (c) authorizing financial institutions to honor all related checks and electronic payment requests

         all as more fully set forth in the Motion, all as more fully set forth in the Motion; and upon

         consideration of the First Day Declaration; and the Court having jurisdiction to consider the

         Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware,


         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.
         2
                Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

01:23957959.2
         dated February 29, 2012; and consideration of the Motion and the requested relief being a core

         proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

         28 U.S.C. §§ 1408 and 1409; and adequate notice of the Motion and opportunity for objection

         having been given under the circumstances; and the Court having determined that the legal and

         factual bases set forth in the Motion establish just cause for the relief granted herein and that

         such relief is in the best interests of the Debtors, their estates, their creditors and all parties in

         interest and is necessary to avoid immediate and irreparable harm to the Debtors and their

         estates; and any objections to the Motion having been withdrawn or overruled on the merits; and

         upon all of the proceedings had before the Court and after due deliberation and sufficient cause

         appearing therefor, it is hereby ORDERED that:

                1.      The Motion is granted on a final basis to the extent set forth herein.

                2.      The Debtors are authorized, but not directed, pursuant to sections 105(a), 362(d),

         363(b), and 503(b)(9) of the Bankruptcy Code, in the reasonable exercise of their business

         judgment, to pay, in the ordinary course of business, prepetition Ordinary Course Claims in full,

         provided that such payments are subject to the following:

                        a.      If an Ordinary Course Creditor accepts payment under this Final Order,
                                such Ordinary Course Creditor is deemed to have agreed to continue to
                                provide goods and/or services to the Debtors, on terms that are as good as
                                or better than the terms and conditions (including credit terms) that existed
                                180 days prior to the Petition Date (prior to any unilateral acceleration), or
                                on other terms satisfactory to the Debtors in the reasonable exercise of
                                their business judgment (the “Customary Trade Terms”), during the
                                pendency of and after these chapter 11 cases;

                        b.      In the event that the relationship between an Ordinary Course Creditor
                                accepting payment under this Final Order and the Debtors does not extend
                                to 180 days before the Petition Date, the Customary Trade Terms shall
                                mean the terms that the Ordinary Course Creditor generally extends to its
                                customers or such terms as are acceptable to the Debtors in the reasonable
                                exercise of their business judgment;


01:23957959.2


                                                           2
                        c.      If an Ordinary Course Creditor, after receiving a payment on account of its
                                Ordinary Course Claim, ceases to provide Customary Trade Terms or
                                otherwise fails to perform under a contract with a Debtor, the Debtors
                                reserve their rights to and may seek approval of this Court on notice on
                                notice to the Ordinary Course Creditor to (a) deem such payment to apply
                                to postpetition amounts payable to such Ordinary Course Creditor, if
                                applicable, or (b) take any and all appropriate steps to cause such Ordinary
                                Course Creditor to repay payments made to it on account of its prepetition
                                Ordinary Course Claims to the extent that such payments exceed the
                                postpetition amounts then owing to such Ordinary Course Creditor; and

                        d.      Prior to making a payment to an Ordinary Course Creditor under this Final
                                Order, the Debtors may, in their absolute discretion, settle all or some of
                                the prepetition claims of such Ordinary Course Creditor for less than their
                                face amount without further notice or hearing.

                 3.     All undisputed obligations related to the Prepetition Orders are granted

         administrative expense priority status in accordance with section 503(b)(1)(A) of the Bankruptcy

         Code.

                 4.     Notwithstanding the relief granted herein and any actions taken hereunder,

         nothing contained in the Motion or this Final Order or any payment made pursuant to this Final

         Order shall constitute, nor is it intended to constitute, (a) an admission as to the validity or

         priority of any claim or lien against the Debtors, (b) a waiver of the Debtors’ or any party in

         interest’s rights to subsequently dispute and/or contest such claim or lien, (c) the assumption or

         adoption of any agreement, contract, or lease under section 365 of the Bankruptcy Code, or (d) a

         grant of third-party beneficiary status or bestowal of any additional rights on any third party.

                 5.     The requirements set forth in Bankruptcy Rule 6003(b) have been satisfied.

                 6.     Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and

         conditions of this Final Order shall be immediately effective and enforceable upon entry of this

         Final Order.

                 7.     The requirements of Bankruptcy Rule 6004(a) are waived.


01:23957959.2


                                                          3
                8.      The Debtors are authorized to take all actions necessary to implement the relief

         granted in this Final Order.

                9.      The Court shall retain jurisdiction to hear and determine all matters arising from

         or related to the implementation, interpretation, and/or enforcement of this Final Order.




          Dated: December 17th, 2018                            LAURIE SELBER SILVERSTEIN
          Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE




01:23957959.2


                                                          4
